Title: Abigail Adams to William Smith, 7 July 1798
From: Adams, Abigail
To: Smith, William


          
            my dear sir
            Philadelphia July 7th 1798
          
          I have received your two kind favours this week of June 29 & July 2d as Hot a day as I ever experienced. I was therefore upon that and the succeeding day unfit for any exertion, and thought it would be impossible for me to go through the fatigues of the 4th without a Change of weather which fortunately took place on twesday afternoon, otherways it must have proved fatal to the Young troops, when many of them had fainted the morg’ before at their excercise— the day was however Propitious, and the exhibitions truly Military and Patriotic. good order and strictest dissipline were attended to & tho the various companies dinned in different places & parties, not a disguised man appeard amongst them all. they serenaded us at various parts of the Evening & night, but all was harmony— I should however except from the Number a company of 15 republican Blews as they were call’d all of whom partook of Liberty and equality— the city was quiet, tho thousands were gatherd in our street & a pass allowd only for the troops who with Some difficulty could keep a passage open—
          I rejoice in the firm & decided conduct of the Legislature of my Native state, whose Patriotism shews it self by more than words. I take pride in belonging to it. with less than half the Numbers of Nyork, Boston appears in front, not in the Background whilst 70 thousand dollors are repeated, & repeated, and the labouring oar can scarcly stem the tide, Boston rides triumphant upon the wave— I have been astonishd at the Langour of Nyork, so much exposed, and so much to lose—yet torpid, unfealing as dutch men, with a Representation in Congress which is a disgrace to the state, and made still worse by their late Election—
          two Printers in the city every day libelling the President and the

Government. Burk who could not find food in Boston, and who was driven from his own Country for sedition, is now employd in publishing the Time Peice which Freaneu could no longer carry on— this wretch in a paper of this week, says in the most Possitive language, that the Letters sent to Congress by the President as from mr Gerry, were altogether a forgery palmd upon the publick to answer his particular views— you see the concert between the Printers. Bache asserted a similar falshood, and was arrested in concequence of it as Burk will be— I hope a similiar prossecution will take place in Boston if the Chronical ventures upon so dareing an outrage— as you take Fennos paper, you will see, in that of July the 6th a peice signd Themistocles with an extract from Burks time peace— the peice which I allude to, and for which a prossecution is orderd, is still worse than that. yet the Bill to punish sedition sent down from the senate will be hard fought in the House, and will have the old french faction opposed to it. the Bill you see for declaring the Treaties void past by a majority of ten— these Antis are possesst by the devil; or they could not at such a time as the present make such a stand against the voice of Reason Religion Property, all that is dear and valuable to Man, and without which Human Nature is more savage than the Beasts of the field— Let Russel print the peice under the signature of Themistocles. the more these wretches are seen, the more they must be detested. that wretch is a hireling of France to defame the Government. we shall see who will be his bale— the President will immediatly Revoke all the Exequators of the consuls. the amendment to the Constitution of the us proposed is a good one I wish it may succeed— a Leiut is this day Nominated for this cruize only for the Constitution, the other to fill it when he returns. a Sailing Master has never been yet recommended, nor does the President know whom to appoint—
          I hope Congress will rise next week, but I cannot absolutely say— I have written to dr Welch—. Many applications reachd here for the Loan office after the place was filld— I am glad you approve the appointment, as you must I trust of Commander in Chief tho some were exerting every power and faculty for Col H——n the President decided without communication, and sent in the nomination of the old General, without the least intimation what his own mind will be. he sends the Secretary of War on Monday with the commission You can hardly conceive what a powerfull interest is made for H——n I am surprizd at the want of knowledge of Human Nature— that man

would in my mind become a second Buonaparty if he was possessd of equal power yet my opinion is singular. what is the sentiment your way would any man there like he should have been made Commander in Chief? that he will make an able and active officers I have not a doubt, and will do in his place— oh how many passion are sit at work by ambition, by an asspiring Genious— virtue virtue, how little consideration is paid to it in these days— “these are the old opinions of which” Burk complains. What I have written of H——n is between ourselves, and in confidence. I should like to learn the opinions of others. What is Knox’s what is Lincolns? would they have advocated his being first— I hope Washington will not decline— he must not, he cannot— our good Friend Mr Sewall has been very timid this Session. how few of the sons of Men, are qualified for bold decisive action when danger threatens? a very upright honest man and an able one—varnun. pray do not let our state have one Black sheep amongst the flock—
          My kind and affectionate Regards to mrs Smith and to the Children from Your / Friend
          
            A Adams
          
        